DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 10, none of the prior arts of record, in combination or individual, show or make it an antenna array (see fig, 1, 100) comprising at least two antenna units (see fig. 2, 10a) and wherein each of the antenna units comprising an antenna module (see fig. 2, 10) and a controlling unit (see fig. 2, 30); wherein the antenna module comprising a first substrate (see fig. 2, 11) and an antenna (see fig. 2, 12) positioned at a side of the first substrate; a grounding layer (see fig. 2, 13); a feeding portion (see fig. 12, 15); a second substrate (see fig. 2, 14), wherein the grounding layer and the feeding portion are positioned at two sides of the second substrate; a liquid crystal layer (see fig. 2, 16), wherein the antenna, the first substrate, the liquid crystal layer, the grounding layer, and the second substrate are stacked together in that order; and wherein the controlling circuit configured for controlling rotation of liquid crystal molecules (see fig. 2, 161) of the liquid crystal layer to change a dielectric constant between the grounding layer and the antenna, thereby changing an operating frequency of each of the antenna units and adjusting a radiation pattern of the antenna array. Dependent claims 2-9 and 11-18, respectively, are in condition for allowance for the same reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 26, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643